Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 17, 18, 20-26 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US 20100115792) as evidenced by Kelsey et al (US 20130260100).
Muller is directed to a method for manufacturing a waterproof and vapor permeable shoe.  Muller teaches the objective of the invention is to provide a method for manufacturing a waterproof and vapor-permeable shoe, which consists of the following steps: [0023] preparing a semi manufactured component of an upper for a shoe which is completely open so that it can be spread out on a flat surface[0022], [0024] arranging on the inner portion of said upper a waterproof and vapor-permeable membrane, [0025] preparing means for adhesive bonding between the upper and the membrane so as to not inhibit the vapor-permeability of the assembly.
Muller teaches the shoe 10 comprises an upper part 11 constituted by an upper 12, which is vapor-permeable (or, equivalently, provided with small perforations, such as for example uppers for summer shoes constituted by mesh fabrics or the like), by a membrane 13, of the type which is waterproof and permeable to water vapor (such as for example those commonly known by the trade-names "Gore-Tex" or "Sympatex"), associated with the inner portion of the upper 12, and an insole 14 which is associated with the assembly formed by the upper 12 and the membrane 13 [0043]. 
Muller teaches the method provides for the application to the upper 12 of at least one sheet of membrane 13, which is optionally coupled, without compromising its vapor-
The mutual assembly of the upper 12 and the membrane is via heat and pressure with thermos-adhesive glue [0052]-[0055].
Fig. 5 shows the layers wherein the upper 12 has a membrane 13, and inner lining 24 [0084].  Muller teaches meshes are provides to support the membrane.  The upper 12 can be of a material that is vapor permeable such as a mesh.
As to claim 17, 24 and 33, Muller teaches an upper layer that is equated with the blank.  Muller teaches a method adhesive bonding with heat and pressure [0054].  Muller teaches adhesion can be promoted by a perforated thermos-adhesive film (web) to be applied between the upper and the membrane so as to not compromise the vapor permeability [0055] which are equated with gluing and pressing on a surface of the blank.  Muller teaches the layers are heat and pressed together and the layers are equated with direct association (claim 22). 
Muller teaches a membrane that has optional meshes for vapor permeability and support as well as other protective or supporting elements which allow for the passage of sealing materials.  Muller teaches a mesh adhesive web and additional meshes and protective supportive layers coupled to the membrane which is equated with two meshes that close the functional element in a sandwich-like manner and at least one mesh is interposed between said functional elements and said blank.   Muller also teaches an inner lining.
Muller differs and does not refer to the outer protective layer as a “blank”.  Muller teaches the laminate is for making shoes and therefore equated with the claimed blank 
Muller differs and does not measure the water penetration resistance at 15000 bending cycles.
As to claim 17, 24 and 33, as Muller teaches the same materials and structure manufactured by the same method it is reasonable to presume that the property is inherent to Muller.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to adhere a waterproof water vapor permeable membrane to a shoe upper with an adhesive grid motivated to preserve the vapor permeability of the laminate. 
In the alternative, Kelsey provides evidence that applying adhesive in a grid formation and applying heat and pressure to a waterproof, vapor permeable membrane with outer fabric layers improves the bending of the laminate.  Kelsey is directed to a laminated articles having discontinuous bonded regions (Title).  Kelsey teaches a laminated article with a first textile and a functional film layer bonded together with an adhesive in a non-uniform adhesive pattern. The laminated articles is waterproof, liquid-proof, breathable and aesthetically pleasing and has a reduction in stiffness, improved 
Kelsey provides evidence that adhesively bonding an ePTFE film with waterproof and vapor permeable properties to outer layers of textiles has improved bending modulus.
As to claim 18, Muller teaches a membrane that is waterproof and vapor permeable and can be a material such as Gore-tex or Sympatex which are known in the art to be polymeric materials.
As to claim 20, Muller teaches the method of adhering the membrane to the upper (blank) and the meshes and supportive layers and inner lining is via adhesive and heat and pressure which is equated with lamination.
As to claim 21, Muller teaches the adhesive can be in the form of a film grid and that would be one in the same as the mesh between the membrane and the upper (blank) layer.
As to claim 22, Muller teaches an adhesive in the form of a grid.
As to claim 23, Muller teaches the adhesive is a polyurethane adhesive [0053]. Muller differs and does not teach the adhesive is hydrophilic.  As Muller teaches the same materials and structure as claimed, it is reasonable to presume that the property is inherent to the water vapor permeable polyurethane adhesive of Muller.   When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a hydrophilic adhesive motivated to produce a laminate that allows water vapor to transfer through the laminate.
As to claims 25 and 26, Muller differs and does not teach the type of membrane.  Pfister teaches the functional film can be a polyurethane. Pfister teaches the functional film can be expandable PTFE.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ ePTFE membrane motivated to produce a waterproof, vapor permeable laminate.
As to claims 29-32, Muller teaches the laminate for shoes.  Pfister teaches the laminates are useful for shoes and clothing.

Claim 18, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US 20100115792) as evidenced by Kelsey et al (US 20130260100) and in view of Pfister et al (WO 00/63007) and Baychar et al (US 2007/0294920).
As to claims 18, 19 and 27, Muller differs and does not disclose a first layer of expanded polytetrafluoroethylene and a second layer of hydrophilic polyurethane where the ePTFE is facing the blank.
Pfister is directed to a clothing part which contains an outer material part and a functional layer part.   This invention relates to clothing parts, including footwear and parts for footwear, having an outer protective layer and a waterproof, breathable inner layer adhered to the outer layer (page 1, lines 5-7).  The outer protective layer or outer material part and the functional layer are joined by adhesive.  The direct lamination of the outer material part and the functional layer excludes an air layer which can act as a water vapor barrier (page 8, lines 5-10).  The outer protective material can be leather or a textile (page 14, lines 4-13).  The inner functional layer is water vapor permeable and liquid waterproof.  The functional layer can be a three ply laminate (page 14, lines 15-25).  
Fig. 3 shows a three ply laminate functional layer of lining layer 15 on one side, functional layer 13 and optional reinforcing textile layer 16 on the other side. The textile sheet material can be a woven fabric, consecutive coarse knitted fabric, a nonwoven fabric or a synchronous course formation knitted fabric (col. 18, lines 8-18).  Pfister teaches the functional layer is sandwiched between two fabric layers.
Pfister teaches the lining material, which is joined to the functional layer to form a functional layer laminate, there may be used the same materials as specified above for the outer material, i. e. textiles, leather etc. (page 15, lines 1-3). As Pfister teaches layers, the layers cover the outer layer completely.

Pfister teaches a functional layer that can be expanded polytetrafluoroethylene.  Pfister teaches the functional layer can include a nonporous hydrophilic water vapor permeable layer can be situated between two porous polymeric layers. Pfister teaches both an expanded polytetrafluoroethylene and polyurethane layers but differs and does not teach the polyurethane is a hydrophilic polyurethane layer.
Baychar is directed a soft boot and liner include a moisture transfer system that includes an inner fabric layer carefully selected from technically advanced fabrics. A series of layers are provided outside the inner liner including foam material layers, spacer fabrics and breathable membranes, in various orders. Encapsulation technology and waterproofing are used as well. The outer fabric layer is also capable of working with the other layers to promote the transfer of moisture.
The first foam (20) material is also preferably germicidal reticulated or open-cell hydrophilic and has a thickness of approximately 1/16-1/8 inch. Alternatively, the first and second foam maybe replaced by a technically engineered, nonwoven fiber blend with or without open-cell foam inclusive or an moisture transfer, breathable, elastomeric composite or a foam and nonwoven fiber composite. A technically engineered nonwoven spacer fabric with natural and/or synthetic fibers can be substituted in some performance categories and be utilized in layers 20 and 30 [0032].  An additional foam layer 50 and foam layer 60 where layer 60 is a waterproof/breathable membrane adjacent the outer shell 70. Layer 60 can be a PTFE membrane.

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combination and order of layers motivated to remove moisture from the interior of the shoe.

Claims 17, 18, 20-23, 24-26 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al (WO 00/63007) as evidenced by Textile Glossary in view of Lim et al (US 6,187,696).  
Pfister is directed to a clothing part which contains an outer material part and a functional layer part.   This invention relates to clothing parts, including footwear and parts for footwear, having an outer protective layer and a waterproof, breathable inner layer adhered to the outer layer (page 1, lines 5-7).  The outer protective layer or outer material part and the functional layer are joined by adhesive.  The direct lamination of the outer material part and the functional layer excludes an air layer which can act as a water vapor barrier (page 8, lines 5-10).  The outer protective material can be leather or a textile (page 14, lines 4-13).  The inner functional layer is water vapor permeable and 
Fig. 3 shows a three ply laminate functional layer of lining layer 15 on one side, functional layer 13 and optional reinforcing textile layer 16 on the other side. The textile sheet material can be a woven fabric, consecutive coarse knitted fabric, a nonwoven fabric or a synchronous course formation knitted fabric (col. 18, lines 8-18).  Pfister teaches the functional layer is sandwiched between two fabric layers.
Pfister differs and does not teach the fabric layers are mesh layers.  The Textile Glossary defines mesh as “A broad term for fabric characterized by open spaces between the yarns.  Mesh fabrics may be woven, knit, lace, net, crochet, etc.”.  Pfister differs and does not explicitly teach the fabric layers have open spaces between the yarns.
Pfister teaches the lining material, which is joined to the functional layer to form a functional layer laminate, there may be used the same materials as specified above for the outer material, i. e. textiles, leather etc. (page 15, lines 1-3). As Pfister teaches layers, the layers cover the outer layer completely.
Pfister teaches an adhesive layer to bonds the inside of the outer protective layer to the functional layer laminate with a hot press (page 12, lines 5-29).
Pfister differs and does not refer to the outer protective layer as a “blank”.  Pfister teaches the laminate is for making shoes and clothing and therefore equated with the claimed blank of shoe, gloves and clothing.  Pfister teaches an outer textile layer adhered to a functional layer and the outer textile layer is equated with the functional element adhered to a blank.
Lim is directed to a moisture vapor permeable, substantially liquid impermeable composite sheet material comprising a fibrous substrate and a moisture vapor permeable thermoplastic film layer. The moisture vapor permeable film has an average thickness of less than 25 microns, a peel strength of at least 0.1 N/cm, a dynamic fluid transmission of less than about 0.75 g/m2 when subjected to an impact energy of about 2400 joules/m2, a hydrostatic head of at least 60 cm, and a moisture vapor transmission rate, according to the desiccant method, of at least 2800 g/m2 /24 hr. The moisture vapor permeable film is preferably comprised of at least about 50% by weight of polymer selected from the group of block copolyether esters, block copolyether amides, polyurethanes,
The moisture vapor permeable and liquid impermeable composite includes a film layer and two outer fabric layers as shown in Fig. 2 where layers 16 and 14 are fabric layers and layer 12 is the film.
Lim teaches the fibrous substrates exhibit strength, permeability and softness and the fibrous substrate should be porous to enhance both vapor permeability and physical bonding between the film and substrate (col. 5, lines 17-35).
The fibrous substrates 14 and 16 are polyolefin nonwoven web which include polypropylene and polyethylene spunbonded webs, scrims, woven slit films, carded webs, flashspun webs, and woven.  Scrims are open fabrics as evidenced by the Textile Glossary definition as follows.  SCRIM: 1. A lightweight, open-weave, coarse fabric; the best qualities are made with two-ply yarns. Cotton scrim usually comes in white, cream, or ecru and is used for window curtains and as backing for carpets. 2. Fabric with open construction used as base fabric in the production of coated or laminated fabrics.

Pfister in view of Lim differs and do not measure the water penetration resistance at least equal to 15,000 bending cycles determined by the ASTM D 2099-05 standard.
As Pfister in view of Lim teaches the same structure and materials and Pfister teaches an inner functional layer that is water vapor permeable and a water barrier.  Pfister teaches the same method of laminating the layers together and therefore it is reasonable to presume that the property of water penetration resistance after 15,000 cycles would be inherent to Pfister and Pfister in view of Lim.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a laminated waterproof membrane between outer fabric layer motivated to produce a flexible sheet material.
As to claim 18, Pfister teaches a functional layer that is water vapor permeable and liquid impermeable layer.
As to claim 20, Pfister teaches the layers are bonded by lamination.
As to claim 21, Pfister teaches the layers are bonded with an adhesive.   During lamination, the laminate adhesive is situated between the layers to be laminated together. Prior to lamination, the laminate adhesive can be selectively applied to one side of one of the layers to be laminated together. The laminate adhesive can be applied as a discontinuous layer of adhesive, i. e., in dot form, line form, grid form, powder form or the like, especially if is not itself water vapor permeable. If it is water vapor permeable, it may be applied continuously. The laminate adhesive can also be an adhesive web inserted between the layers to be laminated together. Suitable laminate adhesives are for example copolyamides, copolyesters, polyester polyurethane, polyamides and polyurethane adhesives, for example reactive polyurethane adhesive, and mixtures of polyester urethane and polyurethane. Based on its good bond strength and low melting point, the preferred adhesive is a thermoplastic copolyester with a melting point of 65 C. 
As to claim 22, Pfister teaches adhesive in a grid form.
As to claim 23, Pfister teaches the adhesive can be a water vapor permeable adhesive and can be polyurethane.  Pfister differs and does not teach the adhesive is hydrophilic.  As Pfister teaches the same materials and structure as claimed, it is reasonable to presume that the property is inherent to the water vapor permeable polyurethane adhesive of Pfister.   When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a hydrophilic adhesive motivated to produce a laminate that allows water vapor to transfer through the laminate.
As to claim 25, Pfister teaches the functional film can be a polyurethane.
As to claim 26, Pfister teaches the functional film can be expandable PTFE.
As to claims 29-32, Pfister teaches the laminates are useful for shoes and clothing.

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al (WO 00/63007) as evidence by Textile Glossary in view of Lim et al (US 6,187,696) and in further view of Baychar et al (US 2007/0294920).
As to claims 19 and 27, Pfister teaches a functional layer that can be expanded polytetrafluoroethylene.  Pfister teaches the functional layer can include a nonporous hydrophilic water vapor permeable layer can be situated between two porous polymeric layers.  Pfister teaches both an expanded polytetrafluoroethylene and polyurethane layers but differs and does not teach the polyurethane is a hydrophilic polyurethane layer.
Baychar is directed a soft boot and liner include a moisture transfer system that includes an inner fabric layer carefully selected from technically advanced fabrics. A series of layers are provided outside the inner liner including foam material layers, spacer fabrics and breathable membranes, in various orders. Encapsulation technology 
The first foam (20) material is also preferably germicidal reticulated or open-cell hydrophilic and has a thickness of approximately 1/16-1/8 inch. Alternatively, the first and second foam maybe replaced by a technically engineered, nonwoven fiber blend with or without open-cell foam inclusive or an moisture transfer, breathable, elastomeric composite or a foam and nonwoven fiber composite. A technically engineered nonwoven spacer fabric with natural and/or synthetic fibers can be substituted in some performance categories and be utilized in layers 20 and 30 [0032].  An additional foam layer 50 and foam layer 60 where layer 60 is a waterproof/breathable membrane adjacent the outer shell 70. Layer 60 can be a PTFE membrane.
Baychar teaches it is known in the art to employ hydrophilic polyurethane layer in the inner liner [0100].  The PTFE membrane is located adjacent the outer layer (blank layer) [0114].  A PTFE membrane is equated with expandable polytetrafluoroethylene as taught by Pfister’s expandable PTFE membrane.  The objective of Baychar is to remove moisture from inside the shoe and allow moving to exterior of the shoe.  The order of layers with hydrophilic polyurethane on the inner layers and waterproof/breathable PTFE adjacent the outer layer facilitates the movement of moisture.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combination and order of layers motivated to remove moisture from the interior of the shoe.

Response to Arguments
Applicant's amendments and arguments filed 8/3/2020 have been fully considered and they are persuasive with respect to the rejection over Pfister as evidenced by Textile Glossary and Johnson as well as Baychar.  Applicant argues the secondary rejection over Pfister as evidenced by Textile Glossary and Lim as well as Baychar which are not persuasive.  New rejection is presented over Muller and Muller in view of Pfister and Baychar as Muller teaches multiple mesh layers and protective layers are applied on the membrane layer.
Applicant argues that Pfister shows the functional layer is comprised of a plurality of functional layer pieces joined together by stitched seams 21 that are waterproofed by providing seam tape 23 over the seam 21 as shown in Fig. 6.  Applicant notes that the previous office action assert that the claims do not exclude stitching.  Applicant’s submits that the arguments regarding Pfister are directed in part to setting forth that the solution disclosed by the current application avoids any kind of discontinuity onto the surface of the waterproof assembly.  
Applicant’s arguments are not commensurate with the scope of the claims.  Applicant has not excluded stitching together pieces.  Additional grounds of rejection over Muller is presented as Muller teaches away from stitching as argued in Muller [0004]-[0022] and teaches a method of assembly that is based on adhesive bonding of the adhesively bonded laminate.
Applicant argues that Pfister does not teach or suggest “a waterproof and breathable assembly so as to cover the surface of the blank completely”. 

Applicant argues the rejection and states that Pfister does not teach mesh layer and the rejection includes Johnson.  Applicant states that Johnson teaches 1) a knitted cloth, i.e. a mesh for the inner layer whereas 2) using a knitted cloth, i.e. a mesh for the outer layer is not needed. 
The rejection including Johnson is withdrawn in view of the new grounds of rejection including Muller.
Applicant argues rejection including Baychar and argues the combination with Johnson.  The rejection over Pfister, Johnson and Baychar is withdrawn.
The rejection over Pfister, Lim and Baychar is maintained.  Lim teaches outer scrim (mesh) layer to provide structural strength to the waterproof, vapor permeable membrane while remaining vapor permeable. 
In the absence of evidence that the claimed method produces an unexpected result, the rejections are maintained.  The prior art of record provides evidence that it is known to laminate waterproof, vapor permeable membranes with structural, supportive mesh layers to a shoe or garment fabric (a blank) and the results would be predictable in providing improved bending and maintaining the waterproof, vapor permeable properties of the laminate.  All of the claimed features are known in the art and it would have been obvious to combine the known features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bier et al (US 20130160223). Bier is directed to a method for manufacturing a shoe.  Bier teaches the shoe is made from an upper assembly that comprises a breathable outer material and a waterproof, breathable functional layer arrangement extending over the upper portion [0013].  Bier teaches the functional layer arrangement allows for vapor permeability, ventilation and bending of the shoe [0014].  The shoe upper 10 comprises a breathable outer material 11 such as leather or textile, a mesh 12, a waterproof, vapor permeable membrane 13 and an inner textile lining 14.  The membrane is referred to as a functional laminate of layers 12, 13 and 14 [0177].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796